CONCURRING OPINION
Landis, Judge:
I concur with Judge Richardson’s opinion affirming the trial court’s decision herein and holding that the 5 percent commission in issue was a bona fide buying commission and comprised no part of the dutiable value of the merchandise. The record is clear, in my opinion, that this commission was erroneously included by the appraiser in his valuation of the merchandise.
It is equally clear from the arrangement of the pertinent figures that this non-dutiable commission, added to the dutiable value, is distinctly identifiable in the official papers, and readily severable. The application of the severability rule is but a minor and collateral issue, as demonstrated by the adjudicated cases.
The admissibility of the testimony of Examiner Lustig is resolved readily. The questions and answers of record demonstrate no invasion of his mental processes as to why or how he arrived at the appraised value. The numerous cases on this point amply cover the subject, hence any further comment would be mere repetition on my part.
The real and only issue in this case, as already stated, concerns the validity of the buying commission under the alleged buying agent’s agreement. Government counsel attacked this issue vigorously and at length. The witness Shalom, although undoubtedly an interested wit*775ness, was competent to testify to the business arrangement between the parties. His testimony was not rebutted and we are not able to say it was without probative effect.
There is close enlightenment on the instant issue in United States v. Randbur Co., 48 Cust. Ct. 721, A.R.D. 146. The merchandise there was certain cigarette lighters exported from Japan and entered at the port of New York. The Government’s application for review of the decision of the trial court alleged error in holding that a certain buying commission did not form part of the dutiable value of the merchandise. The pertinent facts of the Randbur case, quoted from page 722, follow:
The importer, an individual doing business under the name of Randbur Co., plaintiff herein, testified as follows:
* * * the merchandise was bought directly from the maker only through an agent, who has to ship it, who has to deal with us because the maker is incapable to keep up correspondence in English and to go along with us. So we always do all our Japanese business through an agent who we appoint to do this for us.
We pay for this special commission, usually between 7 and 10 percent, all depends what kind of merchandise. In this particular case I had an agreement with Yoshinaga & Co., who was our agent, to give him 7y2 per cent for all the dealings of merchandise which they offered us.
Support for the witness’ oral testimony appears in an agreement (plaintiff’s exhibit 1) between the foreign exporter and the plaintiff herein. Under the terms of the agreement, the foreign exporter visited Japanese manufacturers and reported regularly to plaintiff concerning conditions in the Japanese market, collecting samples that were submitted to plaintiff, and quoting prices that always included “buying commission and other charges.” The agreement further provides that the foreign exporter, pursuant to instructions from plaintiff, shall place orders with the Japanese manufacturers, inspect the merchandise, and arrange for their exportation. For such services, the foreign exporter, as provided in the agreement, “will be entitled to buying commission 8%.”
Defendant’s evidence is a report, prepared by the supervising customs attache in Tokyo, Japan (defendant’s collective exhibit A). Information therein, that is pertinent to the present issue, is to the effect that Yoshinaga & Co., plaintiff’s foreign exporter, is not a manufacturer of cigarette lighters, that said Yoshinaga & Co. acts “as a seller or as a '“buying agent,’ ” that the ordinary practice of the foreign exporter is to place orders with Japanese manufacturers upon receipt thereof from American importers, and that such an arrangement is not exclusive with any particular American importer.
It is to be noted that in the Bandbur case, Government offered a report of its customs agent indicating that, among other factors possibly casting doubt on the agreement, the ownership interest of Yoshinaga & Co., Ltd., in the trademark “Omega,” might have precluded Yoshinaga as a bona -fide buying agent. However, despite such *776facts as might have beclouded the validity of a genuine buying agent’s agreement, the trial court was upheld on review that the commission paid under said agreement was a bona fide buying commission and thus not a part of the dutiable value.
The instant case is on firmer ground in establishing the commission as a bona fide buying commission. No facts of record becloud the validity of the agreement. The Government offered no reports or testimony to contradict the plaintiff’s evidence. Here the buying agent’s agreement is in evidence, as are the normal business consequences that followed pursuant thereto. It must be concluded plaintiff made out a prima facie case.
Based on the record and all of the foregoing, I concur.